EXHIBIT 10.3

VOTING AGREEMENT
 
This Voting Agreement (“Agreement”) is made and entered into as of February 20,
2008, by and between SYS, a California corporation (“Company”), and the
undersigned Stockholder (“Stockholder”) of Kratos Defense & Security Solutions,
Inc., a Delaware corporation (the “Parent”).  Certain capitalized terms used in
this Agreement that are not defined herein shall have the meaning given to such
terms in the Merger Agreement (as defined below).
 
RECITALS
 
WHEREAS, Stockholder is the holder of record and the “beneficial owner” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of certain
shares of common stock of Parent;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
White Shadow, Inc., a California corporation and wholly owned subsidiary of
Parent (“Merger Sub”) and the Company are entering into an Agreement and Plan of
Merger and Reorganization (the “Merger Agreement”) which provides, upon the
terms and subject to the conditions set forth therein, for the merger of Merger
Sub with and into the Company (the “Merger”); and
 
WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement, Stockholder has agreed to execute and deliver this
Agreement.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:
 
1. Agreement to Vote Shares. Prior to the Termination Date, at every meeting of
the Stockholders of Parent called with respect to any of the following, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the Stockholders of Parent with respect to any of the
following, Stockholder shall vote the Subject Securities:  (a) in favor of the
issuance of additional shares of Parent Common Stock in connection with the
Merger and in favor of any matter that could reasonably be expected to
facilitate the Merger, and (b) against any other action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Parent under the Merger Agreement or which could
result in any of the conditions to the consummation of the Merger under the
Merger Agreement not being fulfilled.
 
2. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to the Company a proxy in the form attached hereto
(the “Proxy”), which shall be irrevocable to the extent provided in Section 212
of the Delaware General Corporation Law, with respect to the shares referred to
therein.
 
3. Agreement to Retain Shares.
 
(a) Restriction on Transfer.  Except as otherwise provided in Section 3(c),
during the period from the date of this Agreement through the Termination Date,
Stockholder shall not, directly or indirectly, cause or permit any Transfer of
any of the Subject Securities to be effected.
 
(b) Restriction on Transfer of Voting Rights.  During the period from the date
of this Agreement through the Termination Date, Stockholder shall ensure
that:  (a) none of the Subject Securities is deposited into a voting trust; and
(b) no proxy (other than the Proxy granted herein) is granted, and no voting
agreement or similar agreement is entered into, with respect to any of the
Subject Securities.
 
1

--------------------------------------------------------------------------------


 
(c) Permitted Transfers.  Section 3(a) shall not prohibit a transfer of Company
Common Stock by Stockholder (a) if Stockholder is an individual, (i) to any
member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family, or (ii) upon the
death of Stockholder, or (b) if Stockholder is a partnership or limited
liability company, to one or more partners or members of Stockholder or to an
affiliated corporation under common control with  Stockholder; provided,
however, that a transfer referred to in this sentence shall be permitted only
if, as a precondition to such transfer, the transferee agrees in a writing,
reasonably satisfactory in form and substance to Parent, to be bound by the
terms of this Agreement and delivers a proxy to Parent in substantially the form
of the Proxy attached hereto.
 
4. Waiver of Appraisal Rights. Stockholder hereby irrevocably and
unconditionally waives any rights of appraisal, any dissenters’ rights and any
similar rights relating to the Merger or any related transaction that
Stockholder may have by virtue of any outstanding shares of Company Common Stock
Owned by Stockholder.
 
5. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents and warrants to Parent as follows:
 
(a) Due Authorization, Etc.  All consents, approvals, authorizations and orders
necessary for the execution and delivery by Stockholder of this Agreement and
the Proxy have been obtained, and Stockholder has full right, power and
authority to enter into this Agreement and the Proxy.  This Agreement and the
Proxy have been duly executed and delivered by Stockholder and constitute valid
and binding agreements of Stockholder enforceable in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally and subject to general principles of equity.
 
(b) No Conflict.  The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not (i) conflict with or violate any law, rule, regulation,
order, decree or judgment applicable to Stockholder or by which he or it or any
of his or its properties is or may be bound or affected; or (ii) result in or
constitute any breach of or default under, or give to any other Person any right
of termination, amendment, acceleration or cancellation of, or result in the
creation of any encumbrance or restriction on any of the Subject Securities
pursuant to, any contract to which Stockholder is a party or by which
Stockholder or any of his or its affiliates or properties is or may be bound or
affected.
 
(c) Title to Securities.  As of the date of this Agreement:  (a) Stockholder
holds of record (free and clear of any encumbrances or restrictions) the number
of outstanding shares of Company Common Stock set forth under the heading
“Shares Held of Record” on the signature page of this Agreement; (b) Stockholder
holds (free and clear of any encumbrances or restrictions) the options, warrants
and other rights to acquire shares of Company Common Stock set forth under the
heading “Options and Other Rights” on the signature page of this Agreement; (c)
Stockholder Owns the additional securities of the Company set forth under the
heading “Additional Securities Beneficially Owned” on the signature page of this
Agreement; and (d) Stockholder does not directly or indirectly Own any shares of
capital stock or other securities of the Company, or any option, warrant or
other right to acquire (by purchase, conversion or otherwise) any shares of
capital stock or other securities of the Company, other than the shares and
options, warrants and other rights set forth on the signature page of this
Agreement.
 
(d) Accuracy of Representations.  The representations and warranties contained
in this Agreement are accurate in all respects as of the date of this Agreement,
and will be accurate in all respects at all times through the Termination Date.
 
6. Additional Covenants of Stockholder.
 
(a) Further Assurances.  From time to time and without additional consideration,
Stockholder shall (at Stockholder’s sole expense) execute and deliver, or cause
to be executed and delivered, such additional transfers, assignments,
endorsements, proxies, consents and other instruments, and shall (at
Stockholder’s sole expense) take such further actions, as Parent may request for
the purpose of carrying out and furthering the intent of this Agreement.
 
2

--------------------------------------------------------------------------------


 
7. Miscellaneous.
 
(a) Survival of Representations, Warranties and Agreements.  All representations
and warranties made by Stockholder in this Agreement shall survive (i) the
consummation of the Merger, and (ii) the Termination Date.
 
(b) Assignment; Binding Effect.  Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by Stockholder, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void.  Subject to
the preceding sentence, this Agreement shall be binding upon Stockholder and his
heirs, estate, executors and personal representatives and his or its successors
and assigns, and shall inure to the benefit of Parent and its successors and
assigns.  Without limiting any of the restrictions set forth in Section 3(a) or
elsewhere in this Agreement, this Agreement shall be binding upon any Person to
whom any Subject Securities are transferred.  Nothing in this Agreement is
intended to confer on any Person (other than the Company and its successors and
assigns) any rights or remedies of any nature.
 
(c) Specific Performance.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement or the Proxy were not
performed in accordance with its specific terms or were otherwise
breached.  Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Agreement
or in the Proxy, Parent shall be entitled (in addition to any other remedy that
may be available to it, including monetary damages) to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach.  Stockholder further agrees that neither
Parent nor any other Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 7(c), and Stockholder irrevocably waives any
right he or it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.
 
(d) Waiver.  No failure on the part of the Company to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of the
Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.  The Company shall not be deemed to have waived any
claim available to the Company arising out of this Agreement, or any power,
right, privilege or remedy of the Company under this Agreement, unless the
waiver of such claim, power, right, privilege or remedy is expressly set forth
in a written instrument duly executed and delivered on behalf of the Company;
and any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.
 
(e) Governing Law; Venue.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts or choice of law.  Any legal
action or other legal proceeding relating to this Agreement or the Proxy or the
enforcement of any provision of this Agreement or the Proxy may be brought or
otherwise commenced in any state or federal court located in the State of
Delaware.  Stockholder:
 
(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the State of Delaware in connection with any
such legal proceeding;
 
(ii) agrees that service of any process, summons, notice or document by U.S.
mail addressed to him or it at the address set forth on the signature page
hereof shall constitute effective service of such process, summons, notice or
document for purposes of any such legal proceeding;
 
3

--------------------------------------------------------------------------------


 
(iii) agrees that each state and federal court located in the State of Delaware
shall be deemed to be a convenient forum; and
 
(iv) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
State of Delaware, any claim that Stockholder is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
 
Nothing contained in this Section 7(e) shall be deemed to limit or otherwise
affect the right of the Company to commence any legal proceeding or otherwise
proceed against Stockholder in any other forum or jurisdiction.
 
HOLDER IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL
PROCEEDING RELATING TO THIS AGREEMENT OR THE PROXY OR THE ENFORCEMENT OF ANY
PROVISION OF THIS AGREEMENT OR THE PROXY.
 
(f) Counterparts.  This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one instrument.
 
(g) Entire Agreement.  This Agreement, the Proxy and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto.  No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.
 
(h) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(i) Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
 
(j) Attorneys’ Fees.  If any legal action or other legal proceeding relating to
this Agreement or the enforcement of any provision of this Agreement is brought
against Stockholder, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).
 
(k) Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
4

--------------------------------------------------------------------------------


 
(l) Construction.
 
(i) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.
 
(ii) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(iii) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(iv) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
 
8. Certain Definitions. For purposes of this Agreement,
 
(a) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder is the “beneficial owner” within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934 of such security.
 
(b) “Parent Common Stock” shall mean the common stock, par value $0.01 per
share, of Parent.
 
(c)  “Person” shall mean any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) Governmental Body.
 
(d) “Subject Securities” shall mean: (i) all securities of the Company
(including all shares of Company Common Stock and all, options, warrants and
other rights to acquire shares of Company Common Stock) Owned by Stockholder as
of the date of this Agreement; and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of Company Common Stock) of
which Stockholder acquires Ownership during the period from the date of this
Agreement through the Termination Date.
 
(e) The term “Termination Date” means the earlier to occur of the date of the
consummation of the transactions contemplated by the Merger Agreement or the
date the Merger Agreement terminates in accordance with its terms.
 
(f) A Person shall be deemed to have a effected a “Transfer” of a security if
such Person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Parent; (ii) enters into an agreement
or commitment contemplating the possible sale of, pledge of, encumbrance of,
grant of an option with respect to, transfer of or disposition of such security
or any interest therein to any Person other than Parent; or (iii) reduces such
Person’s beneficial ownership of, interest in or risk relating to such security.
 
[Signature page follows.]

 
5

--------------------------------------------------------------------------------

 

The parties have caused this Agreement to be duly executed on the date first
above written.
 
COMPANY:


SYS




By:                                                                       
Name: Clifton L. Cooke,
Jr.                                                                       
Title: Chief Executive
Officer                                                                       


Address for notices:
5050 Murphy Canyon Road, Suite 200
San Diego,
CA  92123                                                                       




STOCKHOLDER:


_________________________________
Name:


Address for notices:
 





 
 
Shares Held of Record
 
Options and Other Rights
 
Shares Beneficially Owned
     



 
6

--------------------------------------------------------------------------------

 
 
IRREVOCABLE PROXY
 
The undersigned Stockholder (the “Stockholder”) of Kratos Defense & Security
Solutions, Inc., a Delaware corporation (“Parent”), hereby irrevocably (to the
full extent permitted by Section 212 of the Delaware General Corporation Law)
appoints Clifton L. Cooke, Chief Executive Officer and Edward M. Lake, Chief
Financial Officer of SYS, a California corporation (the “Company”), and each of
them, as the sole and exclusive attorneys and proxies of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights expressly provided herein (to the full extent that the
undersigned is entitled to do so) with respect to (i) the outstanding shares of
capital stock of Parent owned of record by the Stockholder as of the date of
this proxy (this “Proxy”), which shares are specified on the final page of this
Proxy, and (ii) any and all other shares of capital stock of Parent which the
Stockholder may acquire on or after the date hereof.  (The shares of the capital
stock of Parent referred to in clauses “(i)” and “(ii)” of the immediately
preceding sentence are collectively referred to as the “Shares.”)  Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Shares are hereby revoked and the undersigned
agrees not to grant any subsequent proxies with respect to the Shares at any
time prior to the Termination Date (as defined below).
 
This Proxy is irrevocable (to the extent permitted by Section 212 of the
Delaware General Corporation Law), is coupled with an interest and is granted
pursuant to that certain Voting Agreement of even date herewith, by and between
Company and the undersigned Stockholder, and is granted in consideration of
Parent entering into that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), of even date herewith, by and among the
Company, Parent and White Shadow, Inc., a California corporation (“Merger
Sub”).  The Merger Agreement provides for the merger of Merger Sub with and into
the Company (the “Merger”).  As used herein, the term “Termination Date” shall
mean the earlier to occur of (i) the date and time as the Merger shall become
effective in accordance with the terms and provisions of the Merger Agreement,
or (ii) the date the Merger Agreement shall terminate in accordance with its
terms.
 
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to Section 228 of the Delaware General Corporation Law), at
every annual, special or adjourned meeting of the shareholders of the Parent and
in every written consent in lieu of such meeting:  (i) in favor of the issuance
of additional shares of Parent Common Stock in connection with the Merger and in
favor of any matter that could reasonably be expected to facilitate the Merger,
and (ii) against any other action or agreement that would result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Parent under the Merger Agreement or which could result in any of the
conditions to the consummation of the Merger under the Merger Agreement not
being fulfilled.
 
The Stockholder may vote the Shares on all other matters not referred to in this
Proxy, and the attorneys and proxies named above may not exercise this Proxy
with respect to such other matters.
 
This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).
 
If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof shall, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy.  Each provision of this Proxy is separable from every other provision of
this proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.
 
7

--------------------------------------------------------------------------------


Dated: February 20, 2008
 

 

      (Signature of Stockholder)            (Print Name of Stockholder)       
Number of shares of common stock of Parent owned of record as of the date of
this Proxy:     

 



 
8

--------------------------------------------------------------------------------

 
